UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 22-6057


WARREN MATTHEW GIDDINGS,

                    Plaintiff - Appellant,

             v.

MONTGOMERY COUNTY, MARYLAND,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George Jarrod Hazel, District Judge. (1:21-cv-00959-GJH)


Submitted: April 26, 2022                                         Decided: April 29, 2022


Before AGEE and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Warren Matthew Giddings, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Warren Matthew Giddings appeals the district court’s order denying relief on his 42

U.S.C. § 1983 complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court.         Giddings v.

Montgomery Cnty., No. 1:21-cv-00959-GJH (D. Md. Dec. 15, 2021). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2